Citation Nr: 0335081	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  95-02 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel












REMAND

On April 10, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The record indicates that the veteran 
has been treated on a weekly basis for 
PTSD by Mary Tendal, MFT (206 Sacramento 
St., Suite 102, Nevada City, CA  95959) 
since July 5, 2000.  Make arrangements to 
obtain complete clinical and treatment 
records from this mental health 
specialist from that date to the present.

2.  The record indicates that the veteran 
was granted disability benefits by the 
Social Security Administration (SSA) in 
February 1991.  Make arrangements to 
obtain copies of all the medical records 
on which that decision by the SSA was 
based.

3.  The veteran claims that he received 
private mental health treatment at the 
Nevada County Mental Health Clinic  since 
around 1984.  Ask the veteran to provide 
the complete address of this private 
medical institution and the approximate 
dates of treatment.  Thereafter, make 
arrangements to secure that evidence.

4.  Obtain the veteran's medical records 
from the VA Sacramento Mental Health 
Clinic at Mather, located in Sacramento, 
California, reflecting mental health 
treatment during the period of March 2001 
to the present.  Please obtain the 
following types of records: Notes, 
Discharge Summaries, Consults, 
Medications, Problem Lists, and Confirmed 
Diagnoses.

5.  Once all the above medical evidence 
has been obtained and made part of the 
veteran's claims files, make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
examination to determine the nature and 
etiology of the claimed PTSD, if shown to 
be currently manifested.  Send the claims 
folders to the examiner for review. All 
necessary special studies or tests, to 
include psychological testing and 
evaluation should be accomplished.

The examiner should be informed that, in 
this particular case, the only stressor 
that has been verified is the veteran's 
general allegation of his company having 
been the subject of rocket, mortar, small 
arms, and sapper attacks during his 10-
month tour of duty in Vietnam.  The 
veteran has been unable to identify 
specific incidents and/or names of other 
soldiers being wounded and/or killed in 
action.  Thus, no specific, detailed 
incidents have been verified.  The 
examiner should nevertheless attempt to 
elicit a detailed account from the 
veteran of his alleged in-service 
stressors for the purpose of determining 
whether exposure to the alleged stressors 
has resulted in any current psychiatric 
symptoms.  

If the veteran is diagnosed with PTSD, 
the examiner should specify: 1) whether 
the alleged stressor found to be 
corroborated by the record is sufficient 
to produce PTSD; 2) whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and, if he or she is of the opinion that 
the criteria for a diagnosis of PTSD have 
been satisfied, 3) whether it is more 
likely, less likely, or as likely as not 
that the veteran's PTSD was caused by the 
above-mentioned confirmed in-service 
stressor.

The examiner should reconcile findings 
with those made on VA examinations in 
August 1992, December 1997, and May 1999, 
together with the findings made by Mary 
Tendall, MFT in August 2000.  The 
examiner should also be asked to make 
sure that any diagnoses rendered conform 
to the DSM-IV criteria, as required by 
38 C.F.R. § 4.125(a), and to include in 
his or her examination report a complete 
rationale for all opinions and 
conclusions expressed, as well as some 
indication as to whether he or she 
reviewed the claims files prior to the 
examination of the veteran.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



